Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 1 of 59




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

VICTOR MUHAMMED

        Plaintiff,

V.                                                      CIVIL ACTION NO.


GEOVERA SPECIALTY INSURANCE
COMPANY, JOHN ANDERSON, AND
SEAN HICKS,

        Defendants.

            DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY'S
                      INDEX OF MATTERS BEING FILED

        Pursuant to Rule 81 of the Local Rules of the United States District Court for the

Southern District of Texas, the following is an index of matters being filed in this case:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet — Case Summary Sheet

        Exhibit C:     Civil Case Information Sheet

        Exhibit D:     Executed Process for GeoVera Specialty Insurance Company

        Exhibit E:     Plaintiff's Original Petition

        Exhibit F:     Defendant GeoVera Specialty Insurance Company's Original Answer

        Exhibit G:     Defendant GeoVera Specialty Insurance Company's Election of
                       Responsibility

        Exhibit H:     List of Parties and Counsel




                                                  1
6935143v1
08917.417




                                        EXHIBIT A
     Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 2 of 59
Office of Harris County District Clerk - Marilyn Burgess                                                 Page 1 of 2


HCDistrictclerk.com MUHAMMED, VICTOR vs. GEOVERA                                             5/13/2019
                    INSURANCE COMPANY
                    Cause: 201925974 CDI: 7 Court: 157

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS
No Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY
CASE DETAILS                                         CURRENT PRESIDING JUDGE
 File Date                   4/11/2019               Court        157th
 Case (Cause) Location                               Address      201 CAROLINE (Floor: 11)
                                                                  HOUSTON, TX 77002
 Case (Cause) Status         Active - Civil
                                                                  Phone:7133686230
 Case (Cause) Type           Insurance
                                                     JudgeName    TANYA GARRISON
 Next/Last Setting Date      N/A
                                                     Court Type   Civil
 Jury Fee Paid Date          4/11/2019



ACTIVE PARTIES
Name                                      Type                                      Post Attorney
                                                                                    Jdgm
MUHAMMED, VICTOR                          PLAINTIFF - CIVIL                                  WOELLNER,
                                                                                             ANDREW
                                                                                             AMBERG
GEOVERA INSURANCE COMPANY                 DEFENDANT - CIVIL                                  THOMPSON,
                                                                                             RHONDA
                                                                                             JOANN
                                                                                             HARDER
ANDERSON, JOHN                            DEFENDANT - CIVIL
HICKS, SEAN                               DEFENDANT - CIVIL
GEOVERA INSURANCE COMPANY BY SERVING      REGISTERED AGENT
ITS REGISTERED AGENT FOR




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrintin... 5/13/2019
                                                   EXHIBIT B
       Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 3 of 59
Office of Harris County District Clerk - Marilyn Burgess                                                                                Page 2 of 2

        211 E 7TH STREET SUITE 620, AUSTIN, TX 78701-3218



INACTIVE PARTIES
No inactive parties found.

JUDGMENT/EVENTS
Date Description                                  Order Post Pgs Volume Filing                                    Person
                                                  Signed Jdgm    /Page Attorney                                   Filing
5/10/2019    ANSWER ORIGINAL PETITION                                 0                    THOMPSON,              GEOVERA
                                                                                           RHONDA JOANN           INSURANCE
                                                                                           HARDER                 COMPANY
4/11/2019    JURY FEE PAID (TRCP 216)                                 0
4/11/2019    ORIGINAL PETITION                                        0                    WOELLNER,     MUHAMMED,
                                                                                           ANDREW AMBERG VICTOR



SERVICES
Type Status                      Instrument Person Requested Issued Served Returned Received Tracking Deliver
                                                                                                      To
CITATION SERVICE         ORIGINAL                   GEOVERA    4/11/2019           4/11/2019   4/16/2019                            73613423   CIV AGCY-
         RETURN/EXECUTED PETITION                   INSURANCE                                                                                  CIVILIAN
                                                    COMPANY                                                                                    SERVICE
                                                    BY SERVING                                                                                 AGENCY
                                                    ITS
                                                    REGISTERED
                                                    AGENT FOR
        211 E 7TH STREET SUITE 620 AUSTIN TX 78701



DOCUMENTS
Number            Document                                                                                  Post Date         Pgs
                                                                                                            Jdgm
85210587          Defendant GeoVera Specialty Insurance Company's Original Answer to Plaintiff's Original        05/10/2019   2
                  Petition
85210588          Defendant Geoverea Specialty Insurance Company's Election of Legal Responsibility              05/10/2019   3
                  Under Section 542A.006 of The Texas Insurance Code
84860661          Citation Return                                                                                04/17/2019   2
84767096          Plainitff's Original Petition                                                                  04/11/2019   45
 ·>   84767097    Civil Case Information Sheet                                                                   04/11/2019   1
 ·>   84767098    Civil Process Request Form                                                                     04/11/2019   2
84801608          Civil Process Pick-Up Form                                                                     04/11/2019   1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrintin... 5/13/2019
                                                                  EXHIBIT B
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 4 of 59




                 2019-25974 / Court: 157




                           EXHIBIT C
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 5 of 59

                                                                                                                         4/17/2019 11:14 PM
 il
                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                 COPYOFPLEADINGPROVIDEDBYPLTD.      Envelope No. 32883880
AFFIDAVIT ATTACHED                          cAusE No. 2oig25974                                                           By: LISA COOPER
                                                                                                                 Filed: 4/17/2019 11:14 PM
                                                  RECEIPT NO.                         0.00             CIV
                                                             **********                      TR # 73613423

      PliAINTIFF: MUHAMMED, VICTOR                                                In The       157th
                   VS.                                                            Judicial District Court
      DEFENDANT : GEOVERA INSURANCE COMENY                                        of Harris County, Texas
                                                                                  157IH DISTRICT COURT
                                                                                  Houston, TX
                                                        CITATION
      THE STATE 0F TEXAS
      County of IIarris



      TO: GEOVERA INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT FOR
             sEAvlcm oF pROcEss cORpORATION sERvlcE cOMPANy
             211   E 7TH STREET SUITE 620      AUSTIN   TX     78701 - 3218
             Attached is a copy of PI,AINTIFF'S__ORIGINAI-PETITION

      This instrument was filed on the 11£h dav of April, 2019, in the above cited cause number
      and court. The instrument attached describes the claim against you.
              YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
      written answer with the District Clerk who issued this citation by 10:00 a.in on the Monday
      next following the expiration of 20 days after you were served this citation and petition,
      a default judgment may be taken against you.




      1960

      Tel: (713) 963-8881
      Bar No.:  24060850

                                              OFFICER/AUTHORIZED PERSON RETURIi

      Came to hand at                 o'clock _.M., on the           day of
      Executed ac (address)

                                      County ac          o'clock _.M., on the
                   by delivering to                                                 defendant, in person, a
      true copy of this Citation together with the accompanying                   copy(ies) of the Petition
      attached thereto and I endorsed on said copy of the Citation the date of delivery.
      Io certify which I affix ny hand officially this _ day of

      FEE:    S

                                                                                                  County, Texas



                         Affiant                                                    Deputy

      On this day,                                              known to me to be the person whose
      signature appears on the foregoing return, personally appeared. After being by me duly sworn,
      he/she stated that this citation was executed by him/her in the exact mariner recited on the
      return ,
      SWORN TO AND SUBSCRIBED BEFORE ME,           on this         day of



                                                                                    Notary Public


                                                    *73613423*                AFFIDAVIT ATTAC.HED




                                                  EXHIBIT D
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 6 of 59




                                          AFFIDAVIT OF SERVICE


State of Texas                                   County of Harris                                        157th Judicial District Court

Case Number: 201925974

Plaintiff:
VICTOR MUHAMMED
VS.

Defendant:
GEOVERA INSURANCE COMPANY, et al

Received these papers on the 16th day of April, 2019 at 12:30 pin to be served on GEOVERA INSURANCE
COMPANY care of its Registered Agent, CORPORATION SERVICE COMPANY, 211 E, 7th Street, Suite 620,
Austin, Travis County, TX 78701.

I, Thomas R. Kroll, being duly sworn, depose and say that on the 16th day of April, 2019 at 1 :50 pin,I:

delivered to GEOVERA INSURANCE COMPANY a true copy of this Citation together with Plaintiff's Original
Petition and Plaintiffs' First lnterrogatories and Requests for Production, Request for lnterrogatories to
Geovera Insurance Company, Request for Production to Geovera Insurance Company, Request for
lnterrogatories to John Andersen, Requests for Production to John Andersen, Request for lnterrogatories to
Sean Hicks, and Requests for Production to Sean Hicks, by delivering to its Registered Agent, CORPORATION
SERVICE COMPANY, by and through its designated agent, ADAM WAYS, at the address of: 211 E. 7th Street,
Suite 620, Austin, Travis County,1X 78701, having first endorsed upon such copy of such process the date of
delivery.


I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any Distn.ct, County and Justice Courts
in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age,I am not a party
to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscribed and Sworn to before me on the 16th day of
April, 2019 by the afflant who is personally known to me.
                                                                   PSC -3012, Exp. 8/31/2019


                                                                   Our Job Serial Number: THP-2019004997
NC)TAF``T'PUBLIC                                                    Ref: Muhammed


                                                            ceS, lr`c. -Process Server's Toolbox V8.Oh




                                                                                           11111111111111111]11111111111!111111!




                                             EXHIBIT D
               Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 7 of 59




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19670534
Notice of Service of Process                                                                            Date Processed: 04/18/2019

Primary Contact:           Patrick Power
                           GeoVera Insurance
                           1455 Oliver Road
                           Fairfield, CA 94534

Electronic copy provided to:                   Brian Prentice
                                               Robert Hagedorn

Entity:                                       GeoVera Insurance Company
                                              Entity ID Number 1965370
Entity Served:                                GeoVera Insurance Company
Title of Action:                              Victor Muhammed vs. GeoVera Insurance Compay
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201925974
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/16/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Andrew A. Woellner
                                              713-963-8881

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                          EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 8 of 59



                                                                              COPY OF PLEADING PROVIDED BY PLTD.
                                                CAUSE NO. 201925974

                                                RECEIPT N0.                           0.00        CIV
                                                                                          TR # 73613423
  PLAINTIFF: MUHAMMED, VICTOR                                                  In The 157th
          Vs.                                                                  Judicial District Court
  DEFENDANT: GEOVERA INSURANCE COMPANY                                         of Harris County, Texas
                                                                               157TH DISTRICT COURT
                                                                               Houston, TX
                                                     CITATION
  THE STATE OF TEXAS
  County of Harris



  T0: GEOVERA INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT FOR
      SERVICE OF PROCESS CORPORATION SERVICE COMPANY
      211 E 7TH STREET SUITE 620 AUSTIN TX 78701 - 3218
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

  This instrument was filed on the llth dav of Agril, 2019, in the above cited cause number
  and court. The instrument attached describes the claim against you.

       YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
  written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
  next following the expiration of 20 days after you were served this citation and petition,
  a default judgment may be taken against you.
  TO OFFICER SERVING:
        This citation was issued on llth day of April, 2019, under my hand and
  seal of said Court.
                                            ~ pF HqRR~ .4     ciy~o✓~YdTh
                                               ,~-••-. s
  Issued at recTuest of:                                      MARILYN BURGESS, District Clerk
  WOELLNER, ANDREW AMBERG               ~F !                   ~ ZS Harris County, Texas
  3737 BUFFALO SPEEDWAY SUITE            c)!                       << 201 Caroline, Houston, Texas 77002
                                                                  -+
  1960                                                        ~  ti~ (P.O. Box 4651, Houston, Texas 77210)
  HOUSTON, Tx 77098                                          ,
                                             ~w0' {r
  Tel: (713) 963-8881                          '~«.,,.,,,....~^" Generated By' CUERO, NELSON 7MM//11205629
  Bar No.: 24060850

                                        OFFICER/AUTHORIZED PERSON RETURN
  Came to hand atl ~ J~ o'clock              M., on the (~         day of         1                      , OCdl q

  Executed at (address)                                                                                        in

                                County at          o'clock _.M., on the                day of                   ,

          , by delivering to                                                     defendant, in person, a

  true copy of this Citation together with the accompanying                   copy(ies) of the Petition

  attached thereto and I endorsed on said copy of the Citation the date of delivery.
  To certify which I a£fix my hand officially this       day of
                            r

  FEE: $
                                                                       of                         County, Texas


                                                              By
                  Affiant                                                        Deputy

  On this day,                                            , known to me to be the person whose
  signature appears on the foregoing return, personally appeared. After being by me duly sworn,
  he/she stated that this citation was executed by him/her in the exact manner recited on the
  return.

  SWORN TO AND SUBSCRIBED BEFORE ME, on this                  day of                                     ,


                                                                                 Notary Public

                                                                                                DELB'vER"; D.
   N.INT.CiTR.P                                   *73613423*                                    (D N ;
                                                                                                BY:~2
                                                                                                @.       ~ ~vZ~
                                                                                                              am 5~ri




                                                EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 9 of 59


                                                                                                        4/11/2019 2:07 PM
                                                                             Marilyn Burgess - District Clerk Harris County.
                                                                                                  Envelope No. 32706537
                                                                                                          By: Nelson Cuero
                                                                                                 Filed: 4/11/2019 2:07 PM

                                   CAUSE NO.

  VICTOR MUHAMMED                                §             IN THE DISTRICT COURT OF
       Plaintiff,                                §
                                                 §
  vs.                                            §
                                                 §
  GEOVERA INSURANCE COMPANY, §                                     HARRIS COUNTY, TEXAS
  JOHN ANDERSON, AND SEAN    §
  HICKS                      §
       Defendants.           §
                             §                                           JUDICIAL DISTRICT

                             PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:


        COMES NOW, Victor Muhammed, Plaintiff (hereinafter referred to as "Plaintiff'), and

 files his Original Petition against Defendants, GeoVera Insurance Company ("GeoVera"), John

 Anderson ("Anderson"), and Sean Hicks ("Hicks"), and respectfully would show this court as

 follows:

                                            PARTIES

        1.      Plaintiff, Victor Muhammed, is an individual residing in and/or owning property in

 Harris County, Texas.

        2.      Defendant, GeoVera, is an insurance company that engaged in the business of

 insurance in the State of Texas at all times material to this action. This defendant may be served

 by serving its Registered Agent for service of process: Corporation Service Company, 211 E. 7t '

 St., Suite 620, Austin, Texas 78701-3218, via process server, return receipt requested.




                                                 1




                                       EXHIBIT E
      Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 10 of 59




                  3.    Defendant, John Anderson is an individual residing in and domiciled in the State

         of Texas. This defendant may be served via certified mail at 4747 South Loop 289, Suite 110,

         Lubbock, Texas 79424-2271.

                  4.   . Defendant, Sean Hicks is an individual residing in and domiciled in the State of

         Texas. This defendant may served via process server at 4108 Seminole Drive, Pearland, Texas

         77584.


                                               DISCOVERY LEVEL

                  5.    Plaintiff intends for discovery to be conducted under Level 2 of Rule 190 of the

        Texas Rules of Civil Procedure.


                                                  JURISDICTION

                  6.    The Court has jui-isdiction over this controversy because the damages are within

---   - -- the jurisdictional limits of this court. Plaintiff are seelcing monetary relief less than $100,000.

        Plaintiff reserve the right to amend this petition during and/or after the discovery process.

                  7.    The Court has jurisdiction over Defendant, GeoVera, because this defendant

        engaged in the business of insurance in the State of Texas, and PlaintifP causes of action arise out

        of GeoVera's business activities in the State of Texas.

                  8.    The Court has jurisdiction over Defendant, Anderson, because this defendant

        engaged in business of adjusting insurance claims in the State of Texas, and PlaintifPs causes of

        action arise out of this Defendant's business activities in the State of Texas.

                  9.    The Court has jurisdiction over Defendant, Hicks, because this defendant engaged

        in the business of adjusting insurance claims in the State of Texas, and Plaintiff's causes of action

        arise out of this Defendant's business activities in the State of Texas.
                                                           2




                                                EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 11 of 59




                                               VENUE

          10.     Venue is proper in Harris County, Texas, because the insured property is situated

  in Harris County, Texas. TEx. CIv. PxAC. & REivt. CoDE § 15.032.


                                               FACTS

          11.     Plaintiff is the owner of a property insurance policy number FG17503881 ("the

  Policy") issued by GeoVera.

          12.     Plaintiff owns the insured property located at 2235 Tandy Park Way, Harris

  County, Texas (hereinafter referred to as "the Property"). GeoVera sold the Policy insuring the

  Property to Plaintiff.

         13.     On or about August 26, 2017, a hail storm and/or windstorm struck Harris County,

  Texas, causing severe damage to homes and businesses throughout the region ("the Storm")

  including the Property. The Storm damaged the Property, including but not limited to extensive

 damage to Plaintiff s roof, exterior siding, and dwelling interior. Wind driven debris caused

 extensive damage to the roofmg system causing breaches and openings allowing wind driven rain

 to enter.

         14.     Plaintiff subsequently submitted a claim to GeoVera for the damage the Property

 sustained as a result of the Storm. Plaintiff requested that GeoVera cover the cost of repairs,

 including but not limited to replacement of the roof pursuant to the Policy.

         15.     Defendant GeoVera assigned Anderson as the individual adjuster to inspect the

 claim. Anderson arrived at the property to perform the inspection after sun down and was unable

 to perform his duties, effectively delaying the inspection another day. Upon arrival to the Property

 the following day, Anderson notified Plaintiff that he did not have a phone, and Plaintiff was forced

                                                  9




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 12 of 59




  to take photographs himself and send them to the adjuster. Plaintiff, with no experience as an

  adjuster, attempted to point out damage to the roofing structure from which water was leaking but

  his concerns were quickly dismissed.

         16.    Anderson was improperly trained and failed to perform a thorough investigation of

  the claim spending an inadequate amount of time inspecting Plaintiff's property. The adjuster

  conducted a substandard inspection of Plaintiff's Property evidenced by the adjuster's report,

 which failed to recognize that Plaintiff storm damages were catised by the Storm. Ultimately, this

  lead GeoVera to denying Plaintiff s claim, despite obvious water damage inside the house, which

 could only come from the roof.

         17.    After Plaintiff complained, Defendant GeoVera then assigned Hicks as the

 individual adjuster to perform a reinspection on the claim. Hicks' reinspection acknowledged the

 damage to the Property and effectively lead GeoVera to issue a check in the amount of $3,172.23

 after their initial denial. However, Hicks estimate was still a severe underpayment of Plaintiff's

 damages.

         18.    Hicks was improperly trained and failed to perform a thorough investigation of the

 claim spending an inadequate amount of time inspecting Plaintiff s property. The adjuster

 conducted a substandard inspection of Plaintiffls Property evidenced by the adjuster's report,

 which failed to recognize that Plaintiff s storm damages were caused by the Storm. Ultimately,

 this lead GeoVera to underpay Plaintiff s claim.

         19.    GeoVera and its personnel failed to thoroughly review and properly supervise the

 work of their assigned adjusters, which ultimately led to the approval of an improper adjustment

 and a wrongful underpayment of Plaintiffs claim. As a result of Defendants' wrongfiil acts and


                                                 11




                                         EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 13 of 59




  omissions set forth above and further described herein, Plaintiff was wrongfully underpaid on the

  claim and has suffered damages.

         20.     Together, Defendants set about to deny and/or underpay on properly covered

  damages. Defendants failed to provide full coverage for the damages sustained by Plaintiff and/or

 under-scoped Plaintiff's damages, thereby denying adequate and sufficient payment on Plaintiff s

 claim. As a result of Defendants' unreasonable investigation, Plaintiffs claim was improperly

 adjusted, and Plaintiff was wrongfully undeipaid on the claim and has suffered damages. The

 mishandling of Plaintiff s claim has also caused a delay in Plaintiff ability to fully repair the

 Property, which has resulted in additional damages. To this date, Plaintiff has yet to receive the

 full payment that he is entitled to under the Policy.

         21.    As detailed in the paragraphs below, GeoVera wrongfully underpaid Plaintiff's

 claim for repairs of the Property, even though the Policy provided coverage for losses such as those

 suffered by Plaintiff.

         22.    To date, GeoVera continues to delay in the payment for the damages to the

 Property. As such, Plaintiff has not been paid in full for the damages to the Property.

         23.    Defendant GeoVera failed to perform its contractual duties to adequately

 compensate Plaintiff under the terms of the Policy. Specifically, it refused to pay the full proceeds

 of the Policy, although due demand was made for proceeds to be paid in an amount sufficient to

 cover the damaged property, and all conditions precedent to recoveiy upon the Policy had been

 cai-ried out and accomplished by Plaintiff. GeoVera's conduct constitutes a breach of the insurance

 contract between GeoVera and Plaintiff.




                                                   5




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 14 of 59




          24.      Defendants misrepresented to Plaintiff that the damage to the Property was not

  covered under the Policy, even though the damage was caused by a covered occurrence.

  Defendants' conduct constittites a violation of the Texas Insurance Code, Unfair Settlement

  Practices. TEx. INS. CoDE § 541.060(a)(1).

          25.      Defendants failed to make an attempt to settle Plaintiff s claim in a fair manner,

  although they were aware of their liability to Plaintiff under the Policy. Defendants' conduct

  constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INs. CoDE

  § 541.0060(a)(2)(A).

          26.      Defendants failed to explain to Plaintiff the reasons for their offer of an inadequate

  settlement. Specifically, Defendants failed to offer Plaintiff adequate compensation, without any

  explanation why full payment was not being made. Furthermore, Defendants did not communicate

  that any future settlements or payments would be forthcoming to pay for the entire losses covered

  under the Policy, nor did they provide any explanation for the failure to adequately settle Plaintiff s

  claim. Defendants' conduct is a violation of the Texas Insurance Code, Unfair Settlement

 Practices. TEx. INS. CoDE § 541.060(a)(3).

         27.       Defendants failed to affirm or deny coverage of Plaintiff s claim within a

  reasonable time. Specifically, Plaintiff did not receive timely indication of acceptance or rej ection,

 regarding the ftill and entire claim, in writing from Defendants. Defendants' conduct constitutes

 a violation of the Texas Insurance Code, Unfair Settlement Practices.              TEx. INS. CODE §

  541.060(a)(4).

         28.       Defendants refused to fully compensate Plaintiff, under the terms of the Policy,

  even though Defendants failed to conduct a reasonable investigation. Specifically, Defendants


                                                     0




                                          EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 15 of 59




  performed an outcome-oriented investigation of Plaintiff's claim, which resulted in a biased,

  unfair, and inequitable evaluation of Plaintiff's claim on the Property. Defendants' conduct

  constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEx. INs. CODE

  § 541.060(a)(7).

         29.     Defendant GeoVera failed to meet its obligations under the Texas Insurance Code

  regarding timely acknowledging Plaintiff's claim, beginning an investigation of PlaintifPs claim,

  and requesting all information reasonably necessary to investigate Plaintiffls claim, within the

  statutorily mandated time of receiving notice of Plaintiff s claim. GeoVera's conduct constitutes

  a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx. INs. CODE § 542.055.

         30.     Defendant GeoVera failed to accept or deny Plaintiff's full and entire claim within

  the statutorily mandated time of receiving all necessary information. GeoVera's conduct

  constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims. TEx. INs. CODE

  § 542.056. .

         31.     Defendant GeoVera failed to meet its obligations under the Texas Insurance Code

 regarding payment of claim without delay. Specifically, it has delayed full payment of Plaintiff's

 claim longer than allowed and, to date, Plaintiff has not received full payment for the claim.

 GeoVera's conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

 Claims. TEx. INs. CODE § 542.058.

         32.     From and after the time Plaintiffs claim was presented to Defendant GeoVera, the

 liability of GeoVera to pay the full claim in accordance with the terms of the Policy was reasonably

 clear. However, GeoVera has refused to pay Plaintiff in full, despite there being no basis




                                                  7




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 16 of 59




  whatsoever on which a reasonable insurance company would have relied to deny the full payment.

  GeoVera's conduct constitutes a breach of the common law duty of good faith and fair dealing.

            33.   Defendants knowingly or recklessly made false representations, as described

  above, as to material facts and/or knowingly concealed all or part of material information from

  Plaintiff.

            34.   As a result of Defendants' wrongful acts and omissions, Plaintiff was forced to

  retain the professional services of the attorney and law firm who are representing them with respect

  to these causes of action.

            35.   In compliance with TEX. INS. CODE §542A.003, Plaintiff timely gave pre-suit

  notice to Defendant prior to filing suit. More than sixty days has elapsed since Plaintiff sent his

  notice.


                                       CAUSES OF ACTION

            36.   Each of the foregoing paragraphs is incorporated by reference in the following:

            I.    Causes of Action Against Anderson and Hicks

                  A.     Noncompliance with Texas Insurance Code: Unfair Settlement
                         Practices

            37.   Defendants Anderson's and Hicks' conduct constitutes multiple violations of the

 Texas Insurance Code, Unfair Settlement Practices. Tex. Ins. Code § 541.060(a). All violations

 under this article are made actionable by Tex. Ins. Code § 541.151.

            38.   Defendants Anderson and Hicks are individually liable for their unfair and

 deceptive acts, irrespective of the fact that each was acting on behalf of GeoVera, because each is

 a"person" as defined by Tex. Ins. Code § 541.002(2). The term "person" is defined as "any

 individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyds
                                                 8




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 17 of 59




  plan, fraternal benefit society, or other legal entity engaged in the business of insurance, including

  an agent, broker, adjuster or life and health insurance counselor." Tex. Ins. Code § 541.002(2)

  (emphasis added). (See also Liberty Mutzial Ins. Co. v. Garrison Contractors, Inc., 966 S.W. 2d

 482, 484 (Tex. 1998) (holding an insurance company employee to be a"person" for the purpose

 of bringing a cause of action against him or her under the Texas Insurance Code and subjecting

 him or her to individual liability)).

         39.     Defendants' misrepresentations by means of deceptive conduct include, but are not

 limited to: (1) failing to conduct a reasonable inspection and investigation of Plaintiff's damages;

 (2) stating that Plaintiff's damages were less severe than they in fact were; (3) using their own

 statements about the non-severity of the damages as a basis for denying properly covered damages

 and/or underpaying damages; (4) unilaterally and inexplicably changing the ba'sis for the damage

 to Plaintiffls Property, and (5) failing to provide an adequate explanation for the inadequate

 compensation Plaintiff received. Defendants Anderson's and Hicks' unfair settlement practices,

 as described above, of misrepresenting to Plaintiff material facts relating to the coverage at issue,

 constitutes an unfair method of competition and an unfair and deceptive act or practice in the

 business of insurance. Tex. Ins. Code § 541.060 (a)(1).

         40.     Defendants Anderson's and Hicks' unfair settlement practices, as described above,

 of failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

 even though liability under the Policy is reasonably clear, constitutes an unfair method of

 competition and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

 Code § 541.060(a)(2)(A).




                                                    E




                                         EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 18 of 59




          41.      Defendants Anderson and Hicks failed to explain to Plaintiff the reasons for the

  offer or offers of an inadequate settlement. Specifically, Defendants Anderson and Hicks failed

  to offer Plaintiff adequate compensation without any explanation as to why full payment was not

 being made. Furthermore, Defendants Anderson and Hicks did not communicate that any future

 settlements or payments would be forthcoming to pay for the entire losses covered under the

 Policy, nor was there any explanation for the failure as described above, of failing to promptly

 provide Plaintiff with a reasonable. explanation of the basis in the Policy, in relation to the facts or

 applicable law, for the offer of a compromise settlement of Plaintiff's claim, constitutes an unfair

 method of competition and an unfair and deceptive act or practice in the business of insurance.

 Tex. Ins. Code § 541.060(a)(3).

          42.      Defendants Anderson's and Hicks' unfair settlement practices, as described above,

 of failing within a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit

 a reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair and

 deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(4).

          43.      Defendants Anderson and Hicks did not properly inspect the Property and failed to

 account for and/or undervalued Plaintiff's roof damage, although reported by Plaintiff to GeoVera.

 Defendants Anderson's and Hicks' unfair settlement practices, as described above, of refusing to

 pay Plaintiff's claim without conducting a reasonable investigation, constitutes an unfair method

 of competition, and an unfair and deceptive act or practice in the business of insurance. Tex. Ins.

 Code § 541.060(a)(7).

     I.         Causes of Action Against GeoVera




                                                   10




                                         EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 19 of 59




         44.      GeoVera intentionally breached its contract with Plaintiff, intentionally violated

  the Texas Insurance Code and intentionally breached the common law duty of good faith and fair

  dealing.

         A.      Breach of Contract

         45.     GeoVera breached the contract of insurance it had with Plaintiff. GeoVera

  breached the contract by its failure/and or refusal to adequately pay the claim as it is obligated to

  do under the terms of the Policy in question and under the laws in the State of Texas.

         B.      Noncompliance with Texas Insurance Code: Unfair Settlement Practices

         46.     Defendant GeoVera's conduct constitutes multiple violations of the Texas

  Insurance Code, Unfair Settlement Practices. TEx. INs. CoDE § 541.060(a). All violations under

 this article were made actionable by TEx. ItvS. CoDE § 541.151.

         47.     Defendant GeoVera's unfair settlement practice, as described above, of

 misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

 method of competition and an unfair and deceptive act or practice in the business of insurance.

 TEx. INs. CoDE § 5410.060(a)(1).

         48.     Defendant GeoVera's unfair settlement practice, as described above, of failing to

 attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though

 GeoVera's liability under the Policy was reasonably clear, constitutes an unfair method of

 competition and an unfair and deceptive act or practice in the business of insurance. TEx. INS.

 CoDE § 541.060(a)(2)(A).

         49.     Defendant GeoVera's unfair settlement practice, as described above, of failing to

 promptly provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to
                                               11




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 20 of 59




  the facts or applicable law, for its offer of a compromise settlement of the claim, constitutes an

  unfair method of competition and an unfair and deceptive act or practice in the business of

  insurance. TEx. INs. CoDE § 541.060(a)(3).

         50.     Defendant GeoVera's unfair settlement practices, as described above, of failing

  within a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit a

  reservation of rights to Plaintiff, constitutes an unfair method of compensation and an unfair and

  deceptive act or practice in the business of insurance. TEx. INs. CoDE § 541.060(a)(4).

         51.     Defendant GeoVera's unfair settlement practice, as described above, of refusing to

 pay PlaintifP claim without conducting a reasonable investigation, constitutes an unfair method of

 competition and an unfair and deceptive act or practice in the business of insurance. TEx. INs.

 CoDE § 541.060(a)(7).


         C.     Noncompliance with Texas Insurance Code: Prompt Payment of Claims
                Statute

         52.    Plaintiff are entitled to 18% interest and attorney fees under TEx. INs. CODE

 §542.060 for violating the Texas Insurance Code, Prompt Payment of claims TEx. INs. CoDE

 §542.051 et. seq.

         53.    GeoVera failed to acknowledge receipt of Plaintiffl claim, commence investigation

 of the claim, and request from Plaintiff all items, statements, and forms that it reasonably believed

 would be required within the applicable time constraints under TEx. INS. CoDE §542.055.

         54.    GeoVera failed to notify Plaintiff in writing of its acceptance or rejection of the

 claim within applicable time constraints under TEx. INs. CoDE §542.056.




                                                  12




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 21 of 59




          55.     GeoVera delayed the payment of Plaintiff s claim following its receipt of all items,

  statements, and forms reasonably requested and required, longer than the amount of time provided

  for under TEx. INs. CoDE §542.058.

         D.      Breach of the Duty of Good Faith and Fair Dealing

          56.    GeoVera breached the duty of good faith and fair dealing by failing to adequately

  and reasonably investigate and evaluate Plaintiff claim while it knew or should have known, by

  the exercise of reasonable diligence, that its liability was reasonably clear.

         E.      Knowledge

         57.     Each of the acts described above, together and singularly, was done "knowingly"

  as that term is used in the Texas Insurance Code.

                                              DAMAGES

         58.     Plaintiff would show that all of the aforementioned acts, taken together or

 singularly, constitute the producing causes of the damages sustained by Plaintiff.

         59.     The damages caused by the hail storm and/or windstorm have not been properly

 addressed or repaired in the months since the storm, causing further damages to the Property, and

 causing undue hardship and burden to Plaintiff. These damages are a direct result of Defendants'

 mishandling of Plaintiff s claim in violation of the laws set forth above.

         60.     For breach of contract, Plaintiff is entitled to regain the benefit of his bargain, which

 is the amount of his claim, together with attorney's fees.

         61.     For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

 Plaintiff is entitled to actual damages, which include the loss of the benefits that should have been

                                                   13




                                         EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 22 of 59




  paid pursuant to the Policy, court costs, and attorney's fees. For knowing conduct of the acts

  described above, Plaintiff asks for three times their actual damages. TEx. INS. CoDE § 541.152.

          62.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

  Plaintiff is entitled to the amount of the claim, as well as 18% (eighteen percent) interest per annum

  on the amount of such claim as damages, together with attorney's fees. TEx. INs. CoDE § 542.060.

         63.     For breach of the common law duty of good faith and fair dealing, Plaintiff is

  entitled to compensatory damages, including all forms of loss resulting from the insurer's breach

  of duty, such as additional costs, economic hardship, losses due to nonpayment of the amount the

  insurer owed, exemplary damages and damages for emotional stress.

         64.     For the prosecution and collection of this claim, Plaintiff has been compelled to

  engage the services of the attorney whose name is subscribed to this pleading. Therefore, Plaintiff

  is entitled to recover a sum for the reasonable and necessary services of Plaintiff s attorney in the

  preparation and trial of this action, including any appeals to the Court of Appeals and/or the

  Supreme Court of Texas

                                           JURY DEMAND

         65.     Plaintiff hereby demands a trial by jury and tender the appropriate fee.

                                               PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court cite

 Defendants to appear and answer herein and that Plaintiff have judgment taken against Defendants

 and recover from Defendants all damages allowed by law, and that Plaintiff be awarded attorneys'

 fees for trial and any appeal of this case, for pre judgment and post judgment interest as allowed


                                                   14




                                         EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 23 of 59




  by law, costs of court, and such other and further relief, both general and special, at law or in

  equity, to which Plaintiff is justly entitled.



                                                   Respectfully submitted,

                                                   THE PoTTs LAw FiRm, LLP


                                          By:      /s/Andrew A. Woellner
                                                   Andrew A. Woellner
                                                   SBN: 24060850
                                                   3737 Buffalo Speedway, Suite 1900
                                                   Houston, Texas 77098
                                                   Telephone (713) 963-8881
                                                   Facsimile (713) 574-2938
                                                   Emails: awoellner@potts-law.com

                                                   ATTORNEY FOR PLAINTIFF




                                                     15




                                          EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 24 of 59




      PLAINTIFFS' FIRST INTERROGATORIES AND REOUESTS FOR PRODUCTION
         COMES NOW Plaintiffs, in the above-styled and numbered cause, and requests that

 Defendant(s) answer the following Interrogatories and Requests for Production separately and

 fully in writing pursuant to the Texas Rules of Civil Procedure within 50 days of service. Serve

 answers to the requests on Plaintiffs by and through his/her attorney of record.

                              DEFINITIONS AND INSTRUCTIONS

        The following definitions and instructions shall apply to these Interrogatories and Requests
 for Production:

 1.     "You", "your", and "defendant" shall mean the Defendant the interrogatories and requests
 for production are addressed to in this case, and shall include past or present directors, officers,
 representatives, employees, agents, guardians, attorneys, or any other person or persons acting or
 purporting to act on your behalf, whether authorized to do so or not.

 2.      "Any" includes the word "all" and "all" includes the word "any".

 3.      The tei-m "person" or "persons" shall mean all individuals and entities, including, but not
 limited to, natural persons, firms, partnerships, associations, organizations, divisions, joint
 ventures, corporations, trusts, reciprocal or interinsurance exchange, Lloyd's plan, fraternal benefit
 society, agent, governmental entities, domestic or foreign, unincorporated associations, or any
 other form of business, governmental, public or charitable entity.

 4.      Unless otherwise established by the context, the plural shall be construed to include the
 singular and the singular the plural, wherever the effect of doing so is to increase the information
 in your responses.

 5.      The terms "relate to", "relating to", "refer to", and "referring to" shall be construed to
 include any connection, direct or indirect, whatsoever with the requested documentation, person,
 or subject matter, without limitation unless specifically indicated.

 6.      "Identify" or give the "identity of' means:

         i.     In the case of aperson, to state such person's
                (1)     full name;
                (2)     last known home and business address and home and business telephone
                        number;
                (3)     employer or business affiliation; and
                (4)     occupation and business position held.


                                                  16




                                        EXHIBIT E
    Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 25 of 59




             ii.     In the case of a document, to state:
                     (1)     the identity of the person or persons preparing it and the sender;
                     (2)     its title or a description of the general nature of the subj ect matter;
                     (3)     the identity of the addressee(s), if any;
                     (4)     its date or dates of preparation;
                     (5)     its date or dates and manner of distribution and publication, if any;
                     (6)     the location of each copy and the identity of its present custodian;
                     (7)     the type of document; and
                     (8)     all characteristics by which that document might be distinguished from any
                             other document.

             iii.    In the case of a communication in the form of an oral statement, to state:
                     (1)     the identity of the person uttering the oral statement;
                     (2)     the place at which such oral statement was uttered;
                     (3)     the date on which such oral statement was uttered;
                     (4)     the identity of each person in whose presence or hearing such oral statement
                             was uttered; and
                     (5)     the substances of the oral statement.

     7.     "Evidencing" or "evidences" shall mean constituting, proving, reflecting, indicating, or
     probative of the existence or nature of any fact, allegation, or given matter.

-    8.     "Fact" refers to all evidentiary facts presently known to you and all evidentiary facts the
     existence of which is presently inferred by you from the existence of any combination of evidentia-
     ry and/or ultimate facts.

     9.       "Policy" refers to the policy of insurance in effect on the date that the loss made the basis
     of this lawsuit occurred.

     10.    "Property" refers to the building, dwelling, other structures, and personal property covered
     by the Policy, as defined above, made the basis of this lawsuit.

     11.    "Lawsuit" shall mean the litigation, the style, court and cause number which is found in
     the caption to this instrument.

     12.     "Document" shall include but not be limited to all handwritten, stenographic, typed,
     written, or printed writings and papers of every kind, kept, maintained, or received by plaintiff or
     your attorney, including, but not limited to, contracts, invoices, letters, telegrams, e-mails,
     memoranda, reports, studies, books, records, calendar or diary entries, pamphlets, notes, charts,
     tabulations, records (including tape recordings or transcriptions thereof) of ineetings, conferences,
     and telephone or other conversations or communications, ledgers, financial statements, photostats,
     microfilm, photographs, slides, motion pictures, video tapes, tape and disc recordings on software
     programs, including reproduction of copies of documents which are not identical duplicates of the
     original, and also including any reproduction or copies of documents of which the originals are

                                                      17




                                            EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 26 of 59




  not in the possession, custody or control of Defendant. This definition includes all copies,
  reproductions, or facsimiles of documents by whatever means made and all documents for which
  privilege is claimed. If copies of a document are not identical by reason of handwritten notations,
  identification marks, or any other modifications, each such non-identical copy is a separate
  document within the meaning of this definition.

  11.     "Incident", "accident", and/or "occurrence", and/or "collision" shall mean and refer to that
  certain incident which is described in more detail in Plaintiffs' Original Petition currently on file
  herein.

  12.    A person has knowledge of relevant facts when he has or may have knowledge of any
  discoverable matter. The information need not be admissible and personal knowledge is not
  required. Identification of a person with knowledge of relevant facts should include a current
  address and telephone number.

  13.     When responding to any of the following Interrogatories, the Defendant is to identify to
  the fullest extent possible, any document which the Defendant know or suspects had once
  existed.
                                               Respectfully submitted,

                                                THE POTTs LAw FIRM, LLP


                                        By:     /s/Andrew A. Woellner
                                                Andrew A. Woellner
                                                SBN: 24060850
                                                Michael J. Bins
                                                SBN: 24080792
                                                3737 Buffalo Speedway, Suite 1900
                                                Houston, Texas 77098
                                                Telephone (713) 963-8881
                                                Facsimile (713) 583-5388
                                                Emails: awoellner@potts-law.com

                                                ATTORNEYS FOI2 PLAINTIFF




                                                    :




                                        EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 27 of 59




                                 CERTIFICATE OF SERVICE
        I hereby certify that I sent a true and correct copy of the attached discovery requests to
 Defendant(s) as an attachment to the petition. Therefore, Defendant(s) would have received it
 when it was served with the citation.


                                             THE POTTs LAw F[RM, LLP


                                             /s/Andrew A. Woellner
                                             Andrew A. Woellner




                                                19




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 28 of 59




    REOUEST FOR INTERROGATORIES TO GEOVERA INSURANCE COMPANY


    1. Identify the name, job title, dates of employment and a brief description for all persons
       providing information for the RESPONSEs to these interrogatories.

       RESPONSE


    2. Identify all persons and entities who handled the claim made the basis of the Lawsuit on
       behalf of Defendant.

       RESPONSE


    3. Identify the name and job title of each person who inspected the Property made the basis
       of this Lawsuit and the date of the inspection.

       RESPONSE


    4. State the date Defendant closed Plaintiffs' claim and to the extent Defendant asserts statute
       of limitations as a defense, state all dates and manners in which Defendant notified
       Plaintiff(s)

       RESPONSE


    5. Does Defendant contend that Plaintiff(s) failed to provide proper notice of the claim made
       the basis of this Lawsuit under the Policy or Texas Insurance Code, and, if so, describe
       how notice was deficient and the resulting prejudice, if any.

       RESPONSE


       At the time the claim made the basis of this Lawsuit was investigated and inspected,
       describe all damage attributable to the storm observed at the Property by Defendant, or
       persons or entities on behalf of Defendant.

        RESPONSE


    7. Please identify all documents and information requested from Plaintiffs at the time the
        claim made the basis of this Lawsuit was investigated, stating the date and manner in which

                                                ali




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 29 of 59




        the request was made, and identify the requested documents Defendant claims Plaintiffs
        failed to provide upon Defendant's request.

        RESPONSE


    8. If you contend Plaintiffs' damages claimed in this lawsuit are from a prior insurance claim
       or prior unrepaired damage, please list all prior claims on the property made in the last ten
       years, including claim number, date of loss, type of loss, and payments, if any.

        RESPONSE


    9. Describe Defendant's method of determining whether overhead and profit ("O&P") should
       be applied to the claim made the basis of this Lawsuit, and whether Defendant has a policy
       or procedure in place regarding the method of determining O&P.

        RESPONSE


    10. List all exclusions under the Policy applied to the claim made the basis of this Lawsuit, and
        for each exclusion identified, state the factual basis that Defendant relies upon to apply that
        exclusion.

        RESPONSE


    11. Identify all items on the claim made the basis of this Lawsuit that Defendant applied
        depreciation, stating for each item the method for calculating the depreciation and the age
        of the item.

       RESPONSE


    12. State whether Defendant applied depreciation to labor and removal of the roof in the claim
        made the basis of this lawsuit, identifying the basis for that depreciation and the applicable
        policy section.

       RESPONSE


    13. State whether sales tax was paid by Defendant on all materials and/or labor and the method
        of calculation.


                                                 21




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 30 of 59




        RESPONSE


    14. State the Date Defendant first anticipated litigation.

        RESPONSE


    15. State whether the estimate(s) prepared for the claim made the basis this Lawsuit by
        Defendant, or on Defendant's behalf, failed to identify any storm related damage at the
        Property. If so, identify each item of damage.

        RF.qPONqF.


    16. Identify all underwriting reports in Defendant's possession or control for the Property.

        RESPONSE


    17. State whether the estimate(s) prepared for the claim made the basis of this lawsuit wrongly
        included or excluded any item or payment and describe each item or payment by stating
        whether it should have been included or excluded ffrom the estimate.

       RESPONSE


    18. Identify the amount of attorneys' fees incurred by Defendant to date and in connection with
        this amount state:
            a. The activities and work performed from the inception of the representation of
                Defendant through Present.
            b. The amount of time spent on each of the activities performed from the inception of
                the representation through Present.
            c. The name and hourly rate charged by each of the attorneys representing Defendant
                in this case from the inception of the representation until Present; and the date in
                which the representation of Plaintiffs began by each attorney.

       RESPONSE


    19. What is your compensation arrangement with your expert witness in this case?

       RESPONSE

                                                 22




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 31 of 59




    20. Describe the work performed by your expert witnesses in this case, including a description
        of the work, the time the work took to complete, the name of the person who completed
        the work, the date of the work and the rate charged or applied to the work.

       RESPONSE

    21. State every basis, in fact and based on the terms of the policy, for defendant's denial or
        partial denial and/or recommendation of denial or partial denial of Plaintiffs' claim(s)

       RESPONSE


    22. If you contend that the Policy is void for any reason, state the factual basis for that
        contention.

       RESPONSE




                                               23




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 32 of 59




       REQUEST FOR PRODUCTION TO GEOVERA INSURANCE COMPANY


       The following insurance documents issued for the Properties as identified in the Petition:
       a.     the policy at issue for the date of loss as identified in the Petition; and
       b.     the policy declarations page for the 3 years preceding the storm.

       RESPONSE:


  2.   Produce underwriting files and documents relating to the underwriting for all insurance
       policies for the Properties identified in the Petition. This request is limited to the past 3
       years. To the extent Defendant contends that the underwriting file or documents older than
       3 years impact the damages or coverage, produce that underwriting file or document.

       RESPONSE:


  3.   All documents relating to the condition or damages of the Properties or any insurance claim
       on the Properties identified in the Petition.

       RESPONSE:


 4.    All documents relating to any real property insurance claims made by Plaintiffs at the
       insured premises that are the basis of this Lawsuit or business interruption, loss of income
       and/or business loss claims made by the Plaintiff(s). This request is limited to the past 3
       years. To the extent Defendant contends that documents older than 3 years impact the
       damages or coverage, produce that document.

       RESPONSE:


       All requests for information to any third party about the Properties, the Plaintiff(s), or the
       claims made the basis of this Lawsuit.

       RESPONSE:


       All documents used to instruct, advise, guide, inform, educate, or assist provided to any
       person handling the claim made the basis of this Lawsuit that related to the adjustment of
       this type of claim, i.e., hail property damage, business interruption, loss of income and/or
       business loss.

       RESPONSE:
                                                24




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 33 of 59




  7.   All documents obtained from any person(s) or entity(ies) and governmental agencies on
       behalf of Defendant or by Defendant relating to the Plaintiff(s), the Properties, the Policy,
       or the claims made the basis of this Lawsuit. This request includes all documents obtained
       by way of deposition on written questions.

       RESPONSE:


 8.    All documents received (prior to litigation) directly or indirectly from Plaintiff(s) or created
       by Plaintiff(s) related to the Properties made the basis of this Lawsuit. This request is
       limited to the past 5 years. To the extent Defendant contends that any document older than
       5 years impact the damages or coverage, produce that document.

       RESPONSE:


 9.    Produce a copy of all price lists used to prepare any estimates for the claim made the basis
       of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party,
       You can reference the vendor and version of the pricelist with a stipulation that it is
       unmodif ed.

       RESPONSE:


 10.   To the extent Defendant created or altered any prices used in the preparation of an estimate
       in the claim made the basis of this Lawsuit, produce all documents related to the creation
       or alteration of the price, including the original price for that item and the factual bases for
       the creation or alteration.

       RESPONSE:


 11.   A complete copy of the personnel file related to performance (excluding medical and
       retirement information) for all people and their managers and/or supervisors who directly
       handled the claim made the basis of this Lawsuit, including all documents relating to
       applications for employment, former and current resumes, last known address, job title, job
       descriptions, reviews, evaluations, and all drafts or versions of requested documents. This
       request is limited to the past 5 years.

       RESPONSE:



                                                 25




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 34 of 59




  12.   All organizational charts, diagrams, lists, and/or documents reflecting each department.
        Division or section of Defendant's company to which the claim made the basis of this
        Lawsuit was assigned.

        RESPONSE:

 13.    All Texas insurance licenses and/or certifications in effect that the time of the claims
        arising out of the storm made the basis of Plaintiffs' claim for all persons who worked on
        the claim made the basis of this Lawsuit, including any document relating to the
        application, issuance or review of those licenses and/or certifications.

        RESPONSE:


 14.    If an engineer and/or engineering firm evaluated the Properties, produce all reports written
        at the request of Defendant by that engineer or engineering firm within the last 3 years.
        This request is limited to the extent that the engineer and/or engineering firm was used
        during claims handling.

        RESPONSE:


 15.    Produce all documents showing amounts billed and paid to any engineer and/or
        engineering firm identified in response to Request for Production No. 14 above within the
        last 3 years. A summary is acceptable in lieu of actual invoices or payments.

        RESPONSE:



 16.    All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made
        the basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
        documentation.

        RESPONSE:


 17.    All documents relating to issues of honesty, criminal actions. past criminal record, criminal
        conduct, fraud investigation and/or inappropriate behavior which resulted in disciplinary
        action by Defendant of any person(s) or entity(ies) who handled the claim made the basis
        of this Lawsuit, the Plaintiff(s) or any person assisting on the claim made the basis of this
        Lawsuit.

        RESPONSE:

                                                 ~
                                                 ►




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 35 of 59




 18.   All documents relating to work performance, claims patterns, claims problems,
       commendations, claims trends, claims recognitions, and/or concerns for any person who
       handled the claim made the basis of this Lawsuit.

       RESPONSE:



 19.   All XactAnalysis reports that include this claim in any way, this Policy, the amount paid
       on this Policy and/or referencing any person who handled the claim made the basis of this
       Lawsuit.

       RESPONSE:


 20.   Any email or document that transmits, discusses, or analyzes any report produced in
       response to Request for Production No. 19 above.

       RESPONSE:


 21.   All Simsol Management reports that include this claim in any way, this Policy, the amount
       paid on this Policy and/or referencing any person who handled the claim made the basis of
       this Lawsuit.

       RESPONSE:


 22.   Any email or document that transmits, discusses, or analyzes any report produced in
       response lo Request for Production No. 21 above

       RESPONSE:


 23.   For any consulting expert whose mental impressions or opinions have been reviewed by a
       testifying expert, all documents or tangible things that have been provided to, reviewed by,
       or prepared for any testifying expert.

       RESPONSE:




                                               27




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 36 of 59




 24.   Pursuant to Texas Rule of Evidence 609(1), provide all documents evidencing conviction
       of a crime which You intend to use as evidence to impeach any party or witness.

       RESPONSE:


 25.   All indemnity agreements in effect at the time of Plaintiffs' claim between Defendant and
       any person(s) and/or entity(ies) who handled the claim made the basis of the Lawsuit.

       RESPONSE:


 26.   All contracts in effect at the time of Plaintiffs' claim between Defendant and any person(s)
       and/or entity(ies) who handled the claim made the basis of the Lawsuit.

       RESPONSE:

 27.   All confidentiality agreements and/or instructions regarding confidentiality in effect at the
       time of Plaintiffs' claim between Defendant and any person(s) and/or entity(ies) who the
       claim made the basis of the Lawsuit.

       RESPONSE:


 28.   All documents between Defendant and any person(s) and/or entity(ies) who handled the
       claim made the basis of the Lawsuit regarding document retention policy in effect at the
       time of Plaintiffs' claim.

       RESPONSE:


 29.   To the extent the claim involves rescinding of the policy, all documents regarding
       Defendant's standards for investigating and rescinding and/or voiding a policy.

       RESPONSE:


 30.   If a claim for business interruption, loss or income and/or business loss is asserted, all
       documents used to instruct, advise, guide, inform, educate, or assist provided to any person
       or defendant(s) in calculating and/or evaluating any extra expenses incurred during the
       period of business interruption loss of income and/or business loss covered under
       Plaintiffs' policy. This request is limited to the last 3 years.

       RESPONSE:




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 37 of 59




 31.   If a claim for business interruption, loss of income and/or business loss is asserted, all
       documents prepared by any third party used to evaluate Plaintiffs' claim(s) regarding, in
       any way, the investigation of business interruption, loss of income and/or business loss
       claims.

       RESPONSE:


 32.   All claims handling manuals and/or guidelines that were in effect during Safeco's
       investigation of Plaintiffs' claim. This request is limited to manuals or guidelines related
       to wind/hail claims, First Party claims, and/or structural business claims.

       RESPONSE:




                                               29




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 38 of 59




             REOUEST FOR INTERROGATORIES TO JOHN ANDERSON


       Identify all email accounts, email addresses, and/or any alias or code used to identify You
       and used for any communication relating to Your work handling windstorm claims arising
       out of the storm at issue. This request is limited only to the carrier of the claim that is the
       subject of this Lawsuit.

       RESPONSE:



  2.   Identify generally the training or experience You had in adjusting windstorm damage and
       any specific training You had for this stoim prior to Your handling of claim made the basis
       of this Lawsuit.

       RESPONSE:



  3.   Identify any degrees, Texas insurance licenses (unless You qualified for adjusting claims
       in Texas on an emergency basis, then list any insurance licenses You held from other states)
       or certifications You had at the time You handled the claim made the basis of this Lawsuit.

       RESPONSE:



  4.   Explain how You are compensated and by whom for Your work on claims arising out of
       the storm at issue in this Lawsuit, stating the amount You were compensated per claim, per
       day, and/or per week and identifying any bonus or incentive plans. To the extent the
       produced personnel file includes a compensation schedule, You may refer to such
       personnel file.

       RESPONSE:



       Identify the following dates:

       a.     The date You first obtained an adjuster license in the State of Texas;

       b.     The first date You were hired/retained by the insurance company defendant or any
              other defendant in this Lawsuit to adjust property damage claims;

       C.     The date You were first assigned to handle claims arising from the storm at issue
              in this Lawsuit;
                                             30




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 39 of 59




       d.      The date You closed Your file on the claim made the basis of this Lawsuit; and

       RESPONSE:



  6.   Describe in detail each inspection You conducted of the Properties made the basis of this
       Lawsuit, identifying:

       a.     The name and job title of any person who inspected the Properties with You;

       b.     The date of each inspection;

       C.     The purpose of each inspection;

       d.     The length of time of each inspection;

       e.     The equipment or tools used during each inspection;

       f.     The areas of the Properties inspected (i.e. roof, attic, individual rooms, exterior);
              and

       g.     Any documents generated during or as a result of each inspection, including the
              persons and/or entities in possession of those documents.

       RESPONSE:



 7.    Following the inspection(s), did You engage in any additional communications (e.g.,
       telephone, in person. written communication) with Plaintiffs? If yes, provide the following
       information:

       a.     the date of such communication(s);

       b.     the manner of such communication(s);

       C.     the person to whom You communicated;

       d.     the reason for the communication(s);

       e.     for any telephonic communication(s), identify who initiated the phone call, and the
              telephone number from which You called or on which You received the call; and

       f.     the general substance of the communication.

       RESPONSE:
                                                31




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 40 of 59




       Identify and describe all damage You observed during Your inspection(s) of the claim
       made the basis of this Lawsuit. To the extent the damage You observed during Your
       inspection is reflected in scope notes and photographs, You can refer Plaintiffs to such
       scope notes and/or photographs.
       RESPONSE:



  9.   For all damage observed at the Properties or reflected in Your scope notes and/or
       photographs, state what Your believe to be the cause of the damage, describing the
       investigatory steps You took to determine the cause, and identify all person(s) and/or
       entity(ies) that provided information or participated in that determination.

       RESPONSE:



 10.   To the extent You applied or recommended policy exclusions, identify all exclusions under
       the Policy applied to the claim made the basis of this Lawsuit, and for each exclusion
       applied or recommended, state the factual reason(s) that the exclusion was applied or
       recommended.

       RESPONSE:



 11.   Identify the information You used to determine and how You calculated the amount of
       depreciation that You applied to any damage categories included in any estimates You
       prepared and/or approved on the claim made the basis of this Lawsuit.

       RESPONSE:



 12.   How did You determine whether You would or would not apply overhead and profit (O&P)
       to Plaintiffs' claim?

       RESPONSE:



 13.   Identify all documents that You relied upon in the adjustment of the claim made the basis
       of this Lawsuit. For each document, identify who provided the document.

       RESPONSE:

                                               32




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 41 of 59




 14.   Identify all documents or information You requested from Plaintiffs during the
       investigation of the claim made the basis of this Lawsuit, the date the request was made,
       the person who communicated the request, and the agent and/or employee of Plaintiffs who
       received the request.

       RESPONSE:



 15.   Identify all documents or items in Your possession related to the claim made the basis of
       this Lawsuit that You did not submit to the insurance company and/or adjusting company
       assigned to this claim.

       RESPONSE:



 16.   To the extent You are aware, identify all documents or items that were altered, revised,
       changed or removed from the documents or information You provided the insurance
       company or adjusting company relating to the claim made the basis of this Lawsuit.

       RESPONSE:



 17.   Identify and describe any training, guidance or instruction provided to You by any person
       and/or entity regarding the handling of claims arising out of the storm at issue in this
       Lawsuit.

       RESPONSE:




                                              33




                                    EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 42 of 59




                 REQUESTS FOR PRODUCTION TO JOHN ANDERSON


       All documents related to Plaintiffs, the Properties, the Policy, and/or the claim made the
       basis of this Lawsuit.

       RESPONSE:



 2.    All training documents You have for adjusting hail and/or windstorm claims. This request
       is limited to the past 2 years.

       RESPONSE:



       All licenses or certifications that are identified in response to Interrogatory Number 2.

       RESPONSE:



 4.   All applications You submitted (or submitted on Your behalf) for purposes of obtaining a
      license to adjust claims in the State of Texas that were in effect at the time you investigated
      Plaintiffs' claim.

       RESPONSE:



 5.   All resumes for the last 5 years.

      RESPONSE:



 6.   All applications for employment You submitted for purposes of obtaining employment as
      an adjuster and/or claims handler in the Stale of Texas. This request is limited to the 5 years
      preceding the date of loss at issue in this Lawsuit.

      RESPONSE:




                                                ~




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 43 of 59




  7.   All documents You relied upon in the adjustment of the claim made the basis of this
       Lawsuit.

       RESPONSE:


 8.    To the extent You made a determination or recommendation regarding depreciation, all
       documents relating to the application of depreciation on a commercial property claim in
       the State of Texas for the past 2 years.

       RESPONSE:


 9.    To the extent You made a determination or recommendation regarding overhead and profit,
       all documents relating to the application of overhead and profit on a commercial property
       claim in the State of Texas for the past 2 years.

       RESPONSE:


 10.   All documents or items in Your possession related to the claim made the basis of this
       Lawsuit that You did not submit to the insurance company and/or adjusting company
       assigned to this claim.

       RESPONSE:


 11.   All documents meant to insti-uct, advise, or guide the handling or adjusting hail and/or
       windstorm claims in the State of Texas for the last 2 years.

       RESPONSE:


 12.   All training manuals in effect at the time of Plaintiffs' claim used for software programs
       utilized in the claim made the basis of this Lawsuit.

       RESPONSE:




                                              35




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 44 of 59




  13.   All documents relating to any performance reviews or evaluations by the carrier of the
        underlying claim, whether formal or informal, regarding Your handling of claims arising
        out of the storm at issue in this Lawsuit.

        RESPONSE:



  14.   All documents relating to any Texas Department of Insurance complaints made against
        You by an insured related to claims arising out of the storm at issue in this Lawsuit.

        RESPONSE:



  15.   All contracts, indemnity agreements, and/or confidentiality agreements between You and
        the adjusting company and/or insurance company in effect during the handling of claims
        arising out of the storm at issue in this Lawsuit.

        RESPONSE:



  16.   All price lists used by You in handling claims arising out of the stonn at issue in this
        Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party, You can
        reference the vendor and version of the pricelist with a stipulation that it is unmodified.

        RESPONSE:



 17.    All weather reports regarding wind and/or hail relied upon by You in handling claims
        arising out of the storm at issue in this Lawsuit.

        RESPONSE:



 18.    All correspondence to or from the adjusting company and/or the insurance company that
        issued the policy regarding modifying/modifications to the unit price cost and the price list
        You used in handling Plaintiffs' claim.

        RESPONSE:




                                                 IEO




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 45 of 59




  19.   If a claim for business interruption, loss of income and/or business loss is asserted, all
        documents used to instruct, advise, guide, inform, educate, or assist provided to any person
        or defendant(s) in calculating and/or evaluating business interruption, loss of income
        and/or business loss damages covered under Plaintiffs' policy. This request is limited to
        the last 3 years.

        RF.SPnNSF.-



 20.    If a claim for business interruption, loss of income and/or business loss is asserted, all
        documents used to instruct, advise, guide, inform, educate, or assist provided to any person
        or defendant(s) in calculating and/or evaluating any extra expenses incurred during the
        period of business interruption, loss of income and/or business loss covered under
        Plaintiffs' policy. This request is limited to the last 3 years.

        RESPONSE:



 21.    If a claim for business interruption, loss of income and/or business loss is asserted, all
        documents prepared by any third party used to evaluate Plaintiffs' claim(s) in the last 3
        years regarding, in any way, the investigation of business interruption, loss of income
        and/or business loss claims.

 RESPONSE:




                                                37




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 46 of 59




                 REQUEST FOR INTERROGATORIES TO SEAN HICKS


       Identify all email accounts, email addresses, and/or any alias or code used to identify You
       and used for any communication relating to Your work handling windstorm claims arising
       out of the storm at issue. This request is limited only to the carrier of the claim that is the
       subject of this Lawsuit.

       RESPONSE:



 2.    Identify generally the training or experience You had in adjusting windstorm damage and
       any specific training You had for this storm prior to Your handling of claim made the basis
       of this Lawsuit.

       RESPONSE:



       Identify any degrees, Texas insurance licenses (unless You qualified for adjusting claims
       in Texas on an emergency basis, then list any insurance licenses You held from other states)
       or certifications You had at the time You handled the claim made the basis of this Lawsuit.

       RESPONSE:



 4.    Explain how You are compensated and by whom for Your work on claims arising out of
       the storm at issue in this Lawsuit, stating the amount You were compensated per claim, per
       day, and/or per week and identifying any bonus or incentive plans. To the extent the
       produced personnel file includes a compensation schedule, You may refer to such
       persormel file.

       RESPONSE:



       Identify the following dates:

       a.     The date You first obtained an adjuster license in the State of Texas;

       b.     The first date You were hired/retained by the insurance company defendant or any
              other defendant in this Lawsuit to adjust property damage claims;

       C.     The date You were first assigned to handle claims arising from the storm at issue
              in this Lawsuit;
                                             38




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 47 of 59




       d.     The date You closed Your file on the claim made the basis of this Lawsuit; and

       RESPONSE:



 6.    Describe in detail each inspection You conducted of the Properties made the basis of this
       Lawsuit, identifying:

       a.     The name and job title of any person who inspected the Properties with You;

       b.     The date of each inspection;

       C.     The purpose of each inspection;

       d.     The length of time of each inspection;

       e.     The equipment or tools used during each inspection;

       f.     The areas of the Properties inspected (i.e. roof, attic, individual rooms, extei-ior);
              and

       g.     Any documents generated during or as a result of each inspection, including the
              persons and/or entities in possession of those documents.

       RESPONSE:



 7.    Following the inspection(s), did You engage in any additional communications (e.g.,
       telephone, in person. written communication) with Plaintiffs? If yes, provide the following
       information:

       a.     the date of such communication(s);

       b.     the manner of such communication(s);

       C.     the person to whom You communicated;

       d.     the reason for the communication(s);

       e.     for any telephonic communication(s), identify who initiated the phone call, and the
              telephone number from which You called or on which You received the call; and

       f.     the general substance of the communication.

       RESPONSE:
                                                39




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 48 of 59




 8.    Identify and describe all damage You observed during Your inspection(s) of the claim
       made the basis of this Lawsuit. To the extent the damage You observed during Your
       inspection is reflected in scope notes and photographs, You can refer Plaintiffs to such
       scope notes and/or photographs.
       RESPONSE:


 9.    For all damage observed at the Properties or reflected in Your sc ope notes and/or
       photographs, state what Your believe to be the cause of the damag e , describing the
       investigatory steps You took to determine the cause, and identify all person(s) and/or
       entity(ies) that provided information or participated in that determination

       RESPONSE:


 10.   To the extent You applied or recommended policy exclusions, identify all exclusions under
       the Policy applied to the claim made the basis of this Lawsuit, and for each exclusion
       applied or recommended, state the factual reason(s) that the exclusion was applied or
       recommended.

       RESPONSE:


 11.   Identify the information You used to determine and how You calculated the amount of
       depreciation that You applied to any damage categories included in any estimates You
       prepared and/or approved on the claim made the basis of this Lawsuit.

       RESPONSE:


 12.   How did You determine whether You would or would not apply overhead and profit (O&P)
       to Plaintiffs' claim?

       RESPONSE:


 13.   Identify all documents that You relied upon in the adjustment of the claim made the basis
       of this Lawsuit. For each document, identify who provided the document.

       RESPONSE:

                                               ,oi




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 49 of 59




 14.   Identify all documents or information You requested from Plaintiffs during the
       investigation of the claim made the basis of this Lawsuit, the date the request was made,
       the person who communicated the request, and the agent and/or employee of Plaintiffs who
       received the request.

       RESPONSE:



 15.   Identify all documents or items in Your possession related to the claim made the basis of
       this Lawsuit that You did not submit to the insurance company and/or adjusting company
       assigned to this claim.

       RESPONSE:



 16.   To the extent You are aware, identify all documents or items that were altered, revised,
       changed or removed from the documents or information You provided the insurance
       company or adjusting company relating to the claim made the basis of this Lawsuit.

       RESPONSE:



 17.   Identify and describe any training, guidance or instruction provided to You by any person
       and/or entity regarding the handling of claims arising out of the storm at issue in this
       Lawsuit.

       RFCP()N4F•




                                              41




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 50 of 59




                    REQUESTS FOR PRODUCTION TO SEAN HICKS


       All documents related to Plaintiffs, the Properties, the Policy, and/or the claim made the
       basis of this Lawsuit.

       RESPONSE:



 2.    All training documents You have for adjusting hail and/or windstorm claims. This request
       is limited to the past 2 years.

       RESPONSE:



 3.    All licenses or certifications that are identified in response to Interrogatory Number 2.

       RESPONSE:



 4.    All applications You submitted (or subinitted on Your behalf) for purposes of obtaining a
       license to adjust claims in the State of Texas that were in effect at the time you investigated
       Plaintiffs' claim.

       RESPONSE:



 5.    All resumes for the last 5 years.

       RESPONSE:



 6.   All applications for employment You submitted for purposes of obtaining employment as
      an adjuster and/or claims handler in the Stale of Texas. This request is limited to the 5 years
      preceding the date of loss at issue in this Lawsuit.

       RESPONSE:




                                                 42




                                      EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 51 of 59




  7.   All documents You relied upon in the adjustment of the claim made the basis of this
       Lawsuit.

       RESPONSE:



 8.    To the extent You made a determination or recommendation regarding depreciation, all
       documents relating to the application of depreciation on a commercial property claim in
       the State of Texas for the past 2 years.

       RESPONSE:



 9.    To the extent You made a determination or recommendation regarding overhead and profit,
       all documents relating to the application of overhead and profit on a commercial property
       claim in the State of Texas for the past 2 years.

       R F CP(1NCF •




 10.   All documents or items in Your possession related to the claim made the basis of this
       Lawsuit that You did not submit to the insurance company and/or adjusting company
       assigned to this claim.

       RESPONSE:



 11.   All documents meant to instruct, advise, or guide the handling or adjusting hail and/or
       windstorm claims in the State of Texas for the last 2 years.

       RESPONSE:



 12.   All training manuals in effect at the time of Plaintiffs' claim used for software programs
       utilized in the claim made the basis of this Lawsuit.

       RESPONSE:




                                              43




                                     EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 52 of 59




  13.   All documents relating to any performance reviews or evaluations by the carrier of the
        underlying claim, whether formal or informal, regarding Your handling of claims arising
        out of the storm at issue in this Lawsuit.

        RESPONSE:


 14.    All documents relating to any Texas Department of Insurance complaints made against
        You by an insured related to claims arising out of the storm at issue in this Lawsuit.

        RESPONSE:


 15.    All contracts, indemnity agreements, and/or confidentiality agreements between You and
        the adjusting company andlor insurance company in effect during the handling of claims
        arising out of the storm at issue in this Lawsuit.

        RESPONSE:


 16.    All price lists used by You in handling claims arising out of the storm at issue in this
        Lawsuit. To the extent tlie pricelist is an unmodified pricelist from a third party, You can
        reference the vendor and version of the pricelist with a stipulation that it is unmodified.

        RESPONSE:


 17.    All weather reports regarding wind and/or hail relied upon by You in handling claims
        arising out of the storm at issue in this Lawsuit.

        RESPONSE:


 18.    All correspondence to or from the adjusting company and/or the insurance company that
        issued the policy regarding modifying/modifications to the unit price cost and the price list
        You used in handling Plaintiffs' claim.

        RESPONSE:




                                       EXHIBIT E
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 53 of 59




  19.   If a claim for business interruption, loss of income and/or business loss is asserted, all
        documents used to instruct, advise, guide, inform, educate, or assist provided to any person
        or defendant(s) in calculating and/or evaluating business interruption, loss of income
        and/or business loss damages covered under Plaintiffs' policy. This request is limited to
        the last 3 years.

        RF.SPONSF.-



 20.    If a claim for business interruption, loss of income and/or business loss is asserted, all
        documents used to instruct, advise, guide, inform, educate, or assist provided to any person
        or defendant(s) in calculating and/or evaluating any extra expenses incurred during the
        period of business interruption, loss of income and/or business loss covered under
        Plaintiffs' policy. This request is limited to the last 3 years.

        RESPONSE:



 21.    If a claim for business inten-uption, loss of income and/or business loss is asserted, all
        documents prepared by any third party used to evaluate Plaintiffs' claim(s) in the last 3
        years regarding, in any way, the investigation of business interruption, loss of income
        and/or business loss claims.

 RESPONSE:




                                                45




                                      EXHIBIT E
             Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 54 of 59
                                                                                                        5/10/2019 3:45 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 33486822
                                                                                                        By: LISA COOPER
                                                                                                 Filed: 5/10/2019 3:45 PM

                                      CAUSE NO. 2019-25974

VICTOR MUHAMMED,                                  §       IN THE DISTRICT COURT OF
                                                  §
            Plaintiff,                            §
                                                  §
v.                                                §
                                                  §       HARRIS COUNTY, TEXAS
GEOVERA SPECIALTY INSURANCE                       §
COMPANY, JOHN ANDERSON, AND                       §
SEAN HICKS,                                       §
                                                  §
            Defendants.                           §       157TH JUDICIAL DISTRICT

     DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S ANSWER TO
                   PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

            Defendant GeoVera Specialty Insurance Company (“GeoVera”) files this Answer to

Plaintiff’s Original Petition and would respectfully show the Court the following:

                                                I.
                                             ANSWER

            Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

each and every, all and singular, allegations contained within Plaintiff’s Original Petition, and

demands strict proof thereon by a preponderance of the evidence in accordance with the laws of

the State of Texas.

                                                II.
                                              PRAYER

                   WHEREFORE, Defendant GeoVera Specialty Insurance Company respectfully

prays that Plaintiff take nothing by his suit herein, and for all other relief to which it is justly

entitled.




                                                                                                        1
1-6933729
08917.417

                                                EXHIBIT F
        Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 55 of 59


                                                       Respectfully submitted,

                                                       /s/ Rhonda J. Thompson
                                                       Rhonda J. Thompson
                                                       State Bar No.: 24029862
                                                       Adrienne H. Nelson
                                                       State Bar No. 24069867
                                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                       700 N. Pearl Street, 25th Floor
                                                       Dallas, Texas 75201
                                                       Telephone: (214) 871-8200
                                                       Facsimile: (214) 871-8209
                                                       Email: rthompson@thompsoncoe.com
                                                       Email: anelson@thompsoncoe.com
                                                       COUNSEL FOR DEFENDANT
                                                       GEOVERA SPECIALTY INSURANCE
                                                       COMPANY


                                  CERTIFICATE OF SERVICE

       This is to certify that on the 10th day of May 2019, a true and correct copy of the
foregoing document was delivered to the following counsel of record:

            Via Electronic Filing:
            Andrew A. Woellner
            THE POTTS LAW FIRM, LLP
            3737 Buffalo Speedway, Suite 1900
            Houston, Texas 77098
            Telephone: (713) 963-8881
            Facsimile: (713) 574-2938
            Email: awoellner@potts-law.com
                   Counsel for Plaintiff

                                                /s/ Adrienne H. Nelson
                                                Rhonda J. Thompson
                                                Adrienne H. Nelson




                                                                                          2
1-6933729
08917.417



                                            EXHIBIT F
            Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 56 of 59
                                                                                                       5/10/2019 3:45 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 33486822
                                                                                                       By: LISA COOPER
                                                                                                Filed: 5/10/2019 3:45 PM

                                   CAUSE NO. 2019-25974

VICTOR MUHAMMED,                                  §          IN THE DISTRICT COURT OF
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §
                                                  §          HARRIS COUNTY, TEXAS
GEOVERA SPECIALTY INSURANCE                       §
COMPANY, JOHN ANDERSON, AND                       §
SEAN HICKS,                                       §
                                                  §
        Defendants.                               §          157TH JUDICIAL DISTRICT

     DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S ELECTION OF
             LEGAL RESPONSIBILITY UNDER SECTION 542A.006 OF
                      THE TEXAS INSURANCE CODE

TO THE HONORABLE JUDGE:

        Defendant GeoVera Specialty Insurance Company (“GEOVERA” or “Defendant”), files

its Election of Legal Responsibility under Section 542A.006 of the Texas Insurance Code

(“Election”) as follows:

                                          I.
                                RELEVANT BACKGROUND

        1.      Plaintiff Victor Muhammed (“Plaintiff”) filed a claim with GeoVera on or about

August 31, 2017 for wind/hail loss occurring on or about August 26, 2017. GeoVera assigned

claim number FG17503881 to the loss and the claim was adjusted by one or more representatives

at GeoVera’s request, including Defendants John Anderson (“Anderson”) and Sean Hicks

(“Hicks”) (collectively “adjuster defendants”).       For purposes of this Election, the adjuster

defendants are considered GeoVera’s “agents” under Texas Insurance Code section 542.A.001,

which defines the term “agent” as an employee, agent, representative, or adjuster who performs

any act of GeoVera’s behalf.




                                                                                                        1
1-6933495
08917.417

                                            EXHIBIT G
      Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 57 of 59


        2.     On April 11, 2019, Plaintiff filed this action on claim number FG17503881 in the

157th Judicial District Court of Harris County, Texas, naming GeoVera, Hicks and Anderson as

Defendants.

                                              II.
                                           ELECTION

        3.     Under section 542A.006(a) of the Texas Insurance Code, GeoVera hereby elects

to accept legal responsibility for whatever liability the adjuster defendants might have to Plaintiff

for their acts or omissions related to claim number FG17503881 and by this pleading Plaintiff

are provided written notice of GeoVera’s Election.

                                     III.
              DISMISSAL OF ADJUSTER DEFENDANTS WITH PREJUDICE

        4.     Under section 542A.006(c) of the Texas Insurance Code and based on GeoVera’s

Election, this Court “shall dismiss” this action against Anderson and Hicks with prejudice.

GeoVera hereby requests the Court enter all such documents necessary to effectuate this

dismissal with prejudice.

                                               IV.
                                             PRAYER

        FOR THESE REASONS, GeoVera Specialty Insurance Company respectfully requests

that this Election be filed with the records of this cause and prays that Anderson and Hicks be

dismissed from this action with prejudice as mandated under Chapter 542A of the Texas

Insurance Code. Furthermore, GeoVera requests that the Court strike all discovery served on

Ernest Rodriguez, Jr, as well as any other relief to which GeoVera is entitled.




                                                                                                   2
1-6933495
08917.417



                                          EXHIBIT G
      Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 58 of 59


                                            Respectfully submitted,

                                            Rhonda J. Thompson
                                            Rhonda J. Thompson
                                            State Bar No. 24029862
                                            So. Dist. No.: 17055
                                            Adrienne H. Nelson
                                            State Bar No.: 24069867
                                            So. Dist. No.: 2276091

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                            700 N. Pearl Street, 25th Floor
                                            Dallas, Texas 75201
                                            Telephone: (214) 871-8200
                                            Facsimile: (214) 871-8209
                                            Email: rthompson@thompsoncoe.com
                                            Email: anelson@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            GEOVERA SPECIALTY INSURANCE
                                            COMPANY


                              CERTIFICATE OF SERVICE

        This is to certify that on the 10th day of May 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Texas Rules
of Civil Procedure:

        Via Electronic Filing:
        Andrew A. Woellner
        THE POTTS LAW FIRM, LLP
        3737 Buffalo Speedway, Suite 1900
        Houston, Texas 77098
        Telephone: (713) 963-8881
        Facsimile: (713) 574-2938
        Email: awoellner@potts-law.com
               Counsel for Plaintiff

                                            /s/ Adrienne H. Nelson
                                            Rhonda J. Thompson
                                            Adrienne H. Nelson




                                                                                           3
1-6933495
08917.417



                                       EXHIBIT G
Case 4:19-cv-01756 Document 1-1 Filed on 05/13/19 in TXSD Page 59 of 59




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

VICTOR MUHAMMED

        Plaintiff,

V.                                            CIVIL ACTION NO.


GEOVERA SPECIALTY INSURANCE
COMPANY, JOHN ANDERSON, AND
SEAN HICKS,

        Defendants.

             DEFENDANT GEOVER SPECIALTY INSURANCE COMANY'S
                      LIST OF PARTIES AND COUNSEL

Counsel for Plaintiff Victor Muhammed:
Andrew A. Woellner
State Bar No. 24060850
THE POTTS LAW FIRM, LLP
3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098
Telephone: (713) 963-8881
Facsimile: (713) 574-2938
Email: awoellner@potts-law.com

Counsel for removing Defendant GeoVera Specialty Insurance Company:
Rhonda J. Thompson
State Bar No. 24029862
Southern District Bar No. 17055
Adrienne H. Nelson
State Bar No.: 24069867
Southern District Bar No. 2276091
THOMPSON, COE, COUSINS AND IRONS, L.L.P.
700 N. Pearl Street, 25th Floor
Dallas, Texas 75201
Telephone:      (214) 871-8200
Facsimile:      (214) 871-8209
Email rthompson@thompsoncoe.com
        anelson@thompsoncoe.com




1-6935165
08917.417




                                  EXHIBIT H
